Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2018

                                       No. 04-18-00718-CV

                        IN THE INTEREST OF J.B.S., et al., Children,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02879
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
       This is an accelerated appeal concerning the termination of appellant’s parental rights. A
copy of the clerk’s record was filed on October 11, 2018 and shows appellant filed a notice of
appeal on October 18, 2018 in which she contends she is appealing a “Order of Termination,
signed on September 14, 2018.” The clerk’s record, however, does not contain a final order of
termination signed by the trial court. Rather, the clerk’s record contains an incomplete
“Memorandum of Associate Judge’s Order.” Specifically, pages 2 and 3 of the memorandum
appear to be missing. The clerk’s office of this court contacted the district clerk’s office by
telephone and left a message informing the district clerk that the memorandum was incomplete.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because the Memorandum of Associate
Judge’s Order is incomplete, it appears there is no final order of termination in the clerk’s record;
thus, there is no final judgment from which appellant may appeal at this time.

        Accordingly, we ordered appellant to file a written response in this court on or before
November 26, 2018 showing cause why this appeal should not be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a). We further advised appellant that if a supplemental
clerk’s record is required to establish this court’s jurisdiction, appellant must ask the district
court clerk to prepare one and must notify the clerk of this court that such a request was made.
We then suspended all deadlines in this matter until further order.

        On November 29, 2018, appellant filed a response to our order, stating a final
“termination order has been entered as of November 1, 2018” and she has requested the district
clerk to file a supplemental clerk’s record with a copy of the order. Attached to appellant’s
response is a copy of her letter correspondence to the district clerk requesting a supplemental
clerk’s record. Thereafter, on December 3, 2018, the district clerk filed a supplemental clerk’s
record containing an Order of Termination signed by the trial court on November 1, 2018. At
this time, a copy of the reporter’s record has been filed.

       Accordingly, because it appears the record is complete, we reinstate the appellant
deadlines and ORDER appellant to file her appellant’s brief in this court on or before
December 27, 2018. See TEX. R. APP. P. 38.6(a).

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the trial court.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court